 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S — — — 7 »
ROS CASE ZTE TERRA Oo EO aT CU 220 Teecbilise ont
TRANSCRIPT ORDER DUE DATE:
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
Matthew A. Kezhaya (479) 431-6112 4/23/2020
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
matt@kezhaya.law Bentonville AR 72712
8, CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS
18-cv-621 Hon. David G. Cambell 10. FROM 8/9/2018 | 11.TO 1/23/2020
12. CASE NAME LOCATION OF PROCEEDINGS
The Satanic Temple et al v. City of Scottsdale 13. cITY Phoenix | 14. STATE AZ
15. ORDER FOR
[x] APPEAL [_] CRIMINAL [_] CRIMINAL JUSTICE ACT [_] BANKRUPTCY
[_] NON-APPEAL [x] crviL [_] IN FORMA PAUPERIS [_] oTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [x] TESTIMONY (Specify Witness)
] OPENING STATEMENT (Plaintiff) all witnesses 01/22/2020 - 01/23/2020
X] OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) [x] PRE-TRIAL PROCEEDING (Spcy)
CLOSING ARGUMENT (Defendant) Motion to dismiss hearing 08/09/2018
|_| OPINION OF COURT
[| JURY INSTRUCTIONS [_] OTHER (Specify)
—
SENTENCING
[| BAIL HEARING
17. ORDER
ORIGINAL
CATEGORY | (includes Certified Copy to | FIRST COPY Onna NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court)
NO. OF COPIES
ORDINARY [x] [x]
NO. OF COPIES
14-Day C] CJ
NO. OF COPIES
EXPEDITED LJ] LJ]
NO. OF COPIES
3-Day | CJ
NO. OF COPIES
DAILY L] L]
NO. OF COPIES
HOURLY LJ LJ
REALTIME LC] CJ
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional), 0.00
18. SIGNATURE PROCESSED BY
/s/ Matthew A. Kezhaya
19. DATE PHONE NUMBER
4/23/2020
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE BY
ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE ; 0.00

 

 

 

 

 

 

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
